[logo.jpg]



AMENDMENT TO MANAGEMENT AGREEMENT


This agreement (the “Amendment Agreement”) dated as of May 6, 2009 amends the
Management Agreement dated May 7, 2007 and amendment as of April 30, 2008
(collectively the “Management Agreement”), made by and between CHRISTOPHER ROBIN
RELPH (the “Executive”) and BUCKINGHAM EXPLORATION INC. (the “Company”)
(collectively, the “Parties”), in respect of the provision of management
services and compensation for those services as specified in the Management
Agreement.


WHEREAS:


A.  The Company is engaged in the acquisition of mining rights and the
exploration of mining properties.


B.  The Company and the Executive entered into the Management Agreement for
their mutual benefit.


C.  The Parties wish to decrease the compensation payable by the Company to the
Executive for services rendered under the Management Agreement.


THIS AGREEMENT WITNESSES that the Parties have agreed that the terms and
conditions of the relationship as provided in the Management Agreement shall be
amended as follows:


1.  
Amendment. Section 3.1 of the Management Agreement shall be deleted and replaced
with the following:



“The fixed remuneration of the Executive for his services shall be at the rate
of US$10,000 per month commencing December 1, 2008, payable at the beginning of
each month, or accruing as a debt owing by the Company to the Executive.”


2.  
Effective date of Amendment.  This Amendment Agreement shall have effect as of
December 1, 2008.



3.  
Agreement Affirmed. The Parties affirm the Management Agreement in all other
respects.



4.  
Counterparts. This Amendment Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.  In the event that the
document is signed by one party and faxed to another, the Parties agree that a
faxed signature shall be binding upon the Parties to this Amendment Agreement as
though the signature was an original.



5.  
Counsel.  The Parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.



 
IN WITNESS WHEREOF this Agreement has been executed by the Parties to it, the
day, month and year first written.
 
BUCKINGHAM EXPLORATION INC.
 
 
by its authorized signatory
 
Per
/s/ Christopher Robin Relph
Christopher Robin Relph
President, Chief Executive Officer, Chief Financial Officer

 
Executive:
 
/s/ Christopher Robin Relph
Christopher Robin Relph





